Case 3:18-cv-02634-LAB-BGS Document 21 Filed 12/26/18 PageID.193 Page 1 of 3



 1   DAVID F. MCDOWELL (CA SBN 125806)
     DMcDowell@mofo.com
 2   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard
 3   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 4   Facsimile: 213.892.5454
 5   CLAUDIA MARIA VETESI (BAR NO. 233485)
     CVetesi@mofo.com
 6   R. BENJAMIN NELSON (BAR NO. 300274)
     RBNelson@mofo.com
 7   MORRISON & FOERSTER LLP
     425 Market Street
 8   San Francisco, CA 94105-2482
     Telephone: 415.268.7000
 9   Facsimile: 415.268.7522
10   BRIAN L. HAZEN (BAR NO. 309212)
     BHazen@mofo.com
11   MORRISON & FOERSTER LLP
     12531 High Bluff Drive
12   San Diego, California 92130-2040
     Telephone: 858.720.5100
13   Facsimile: 858.720.5125
14   Attorneys for Defendant
     GENERAL MILLS, INC.
15
16
                          UNITED STATES DISTRICT COURT
17
                       SOUTHERN DISTRICT OF CALIFORNIA
18
19
     CHARLENE M. JACKSON,                       Case No. 3:18-cv-2634-LAB-BGS
20   individually and on behalf of all others
     similarly situated,                        NOTICE OF MOTION AND
21                                              MOTION TO DISMISS FAC
                        Plaintiff,              PURSUANT TO FED. R. CIV. P.
22                                              12(B)(1), 12(B)(6), AND 9(B) AND
            v.                                  MOTION TO STRIKE CLASS
23                                              ALLEGATONS PURSUANT TO
     GENERAL MILLS, INC., a Delaware            FED. R. CIV. P. 12(F)
24   corporation; and DOES 1 through 10,
     inclusive,                                 ORAL ARGUMENT REQUESTED
25
                        Defendants.             Date:          February 11, 2019
26                                              Time:          11:15 a.m.
                                                Location:      Courtroom 14A
27
                                                Judge:         Hon. Larry Alan Burns
28
                                                            GENERAL MILLS, INC.’S MTD AND MTS
                                                                   Case No. 3:18-cv-2634-LAB-BGS
     sf-3974115
Case 3:18-cv-02634-LAB-BGS Document 21 Filed 12/26/18 PageID.194 Page 2 of 3



 1                                   NOTICE OF MOTION
 2                TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE THAT on Monday, February 11, 2019, at 11:15
 4   a.m., or as soon thereafter as the matter may be heard before the Honorable Larry
 5   Alan Burns, in Courtroom 14A of the James M. Carter and Judith N. Keep United
 6   States Courthouse, located at 333 West Broadway, San Diego, California 92101,
 7   Defendant General Mills, Inc. will, and hereby does, move this Court to dismiss
 8   Plaintiff Charlene M. Jackson’s First Amended Class Action Complaint for
 9   Violations of California’s Consumer Legal Remedies Act, Civil Code section 1750
10   et seq., California’s Unfair Competition Law, Business and Professions Code
11   section 17200 et seq., and California’s False Advertising Law, Business and
12   Professions Code section 17500 et seq., pursuant to (i) Fed. R. Civ. P. 12(b)(1) for
13   lack of standing; (ii) Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which
14   relief can be granted; and (iii) Fed. R. Civ. P. 9(b) for failure to plead fraud with
15   particularity, and to strike the class allegations pursuant to Fed. R. Civ. P. 12(f).
16   Specifically, General Mills, Inc. moves to strike the following averments in the
17   First Amended Complaint:
18          1.      Paragraph 33 in its entirety.
19          2.      The reference to “a nationwide class” class in paragraph 32.
20          This Motion is made on the grounds set forth in the accompanying
21   Memorandum of Points and Authorities and is based on this Notice of Motion and
22   Motion, the accompanying Memorandum of Points and Authorities, the
23   concurrently filed Request for Judicial Notice and exhibits attached thereto, the
24   Declaration of Claudia Maria Vetesi in support thereof, the pleadings, records, and
25   papers on file in this action, and such other written and oral argument as may be
26   presented to the Court.
27
28
                                                             GENERAL MILLS, INC.’S MTD AND MTS
                                                    ii              Case No. 3:18-cv-2634-LAB-BGS
     sf-3974115
Case 3:18-cv-02634-LAB-BGS Document 21 Filed 12/26/18 PageID.195 Page 3 of 3



 1   Dated: December 26, 2018           MORRISON & FOERSTER LLP
 2
 3                                      By:     /s/ David F. McDowell
                                                DAVID F. MCDOWELL
 4                                              DMcDowell@mofo.com
 5                                              Attorneys for Defendant
                                                GENERAL MILLS, INC.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      GENERAL MILLS, INC.’S MTD AND MTS
                                          iii                Case No. 3:18-cv-2634-LAB-BGS
     sf-3974115
